Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer of 8/8/2022, overcomes the double patenting rejection.  The double patenting rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 14-17, 20-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (ep3375597) in view of Garcia (2020/0063433).
Per claims 1, 14-17, 20-21, Dong figures 1-9, shows a sealing tape comprising at least one base body of flexible foam (2/4, figure 7) capable of recovery after compression, wherein the sealing tape comprises a top surface, a bottom surface, and first and second side surfaces, which connect the top surface and the bottom surface to each other, wherein the side surfaces are substantially perpendicular to a functional direction of the sealing tape; wherein an adhesive layer (see figure 2) for bonding to a frame profile of a window or door is arranged in an area of the bottom surface; wherein the sealing tape comprises a continuous barrier structure (6) for reducing the permeability to the diffusion of water vapor and/or the permeability to air in the functional direction; wherein the barrier structure extends from the top surface to a bottom surface of the at least one base body; wherein the barrier structure also extends over an area the entire width (see figure 3) of the top surface of the sealing tape and, at least in the area of the top surface of the sealing tape, wherein the barrier structure extends along the top surface to an area between the first and second side surfaces and proceeds from there from the top surface to the bottom surface of the at least one base body, wherein the top surface of the sealing tape comprises a profile with at least one valley, wherein the sealing tape, when in a fully expanded state, comprises a first thickness in the area of the first side surface, a second thickness in the area of the second side surface, and a third thickness in the area between the first and second side surfaces, which third thickness is less than the first thickness and less than the second thickness, and wherein an interior space of the valley, in the fully expanded state of the sealing tape, is filled exclusively with air; wherein the barrier structure proceeds from the top surface to the bottom surface of the at least one base body and extends through the area of the third thickness, wherein the sealing tape comprises at least two base bodies (figure 3, 7), which are arranged next to each other in the functional direction of the sealing tape, wherein, in a transition area between the two adjacent base bodies, the barrier structure extends at least partially from the top surface to the bottom surface of the sealing tape, wherein the barrier structure is configured as a continuous barrier layer, which, on the top surface of the sealing tape, extends along the entire top surface of at least one of the at least two all base bodies, proceeds from the top surface to the bottom surface of the sealing tape, and then extends along the bottom surface of at least one of the at least two base bodies.
Dong does not show the barrier structure, at least in the area of the top surface of the sealing tape, has a thickness of between 10 um and 5 mm, at least in the area of the top surface of the tape comprises closed-cell flexible foam or is made of closed-cell flexible foam.
Garcia discloses a tape of base layer (106) and closed cell foam layer (108; par 37) for thermal break.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dong’s tape to show the barrier structure, at least in the area of the top surface of the sealing tape, has a thickness of between 10 um and 5 mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dong to show the claimed dimensions as long as the dimensions satisfy a particular application requirement, and having the barrier made of either closed-cell flexible foam or is made of closed-cell flexible foam, as taught by Garcia would enable the tape to function as a thermal break for the sealed area.
	Per claims 4-5, Dong as modified further shows the barrier structure also extends along the bottom surface of the at least one base body; and wherein the barrier structure extends along the bottom surface of the at least one base body over at least 5% of the width of the sealing tape, wherein the barrier structure also extends along the bottom surface of the at least one base body over the entire width of the sealing tape.
Per claim 6, Dong as modified by Garcia, further shows the closed-cell flexible foam of the barrier structure is made of polyurethane, polyethylene, polyvinyl chloride, polyolefin, or polypropylene.  
Dong does not show barrier structure having a density of between 15 and 200 kg/m’.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dong’s modified tape to show the density being between 15 and 200 kg/m2 since it would allow for the compressibility and resiliency of the foam in order to function as a sealing tape.

Claim 7-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (ep3375597) in view of Garcia.
Dong as modified shows all the claimed limitations except for the closed-cell flexible foam of the barrier structure has a compression hardness of between 2 kPa and 15 kPa, based on a compression of 40% versus the original thickness (CV40) according to DIN EN ISO 3386:2015, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 50 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 40 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 30 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dong’s modified tape to show the closed-cell flexible foam of the barrier structure has a compression hardness of between 2 kPa and 15 kPa, based on a compression of 40% versus the original thickness (CV40) according to DIN EN ISO 3386:2015, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 50 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 40 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 30 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 20 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device in order to arrive at the needed properties for foaming a firm seal in between structure.
Claims 12-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (ep3375597) in view of Garcia.
Dong as modified shows all the claimed limitations except for the barrier structure, in the area of the top surface of the sealing tape, has a thickness of between 15 um and 3 mm, wherein the barrier structure, in the area of the top surface of the sealing tape, has a thickness of between 50 um and 2 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dong’s modified tape to show the barrier structure, in the area of the top surface of the sealing tape, has a thickness of between 15 um and 3 mm, wherein the barrier structure, in the area of the top surface of the sealing tape, has a thickness of between 50 um and 2 mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dong’s modified structures to show the claimed dimensions as long as the dimensions satisfy a particular application requirement for the tape.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1, 4-17, 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Dong, the reference as set forth above teaches the barrier extends over the entire width of the top surface of the sealing tape.  Furthermore, the teaching of Garcia discloses the barrier layer being made of close cell foam.  The response to the thickness is found to be not persuasive and hereby maintained.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different compressible sealing tapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

11/5/2022